Exhibit 10.28

 

Notice of Grant of Stock Options &

Signature Page to the Option Agreement

 

 

 

SITEL Corporation

 

 

ID: 47-0684333

 

 

111 South Calvert Street, Suite 1900

 

 

Baltimore, Maryland 21202

 

 

(410) 246-1505

 

 

 

 

 

 

 

Option Number:

 

Plan:

 

 

ID:

 

 

You have been granted an option pursuant to the SITEL Corporation 1999 Stock
Incentive Plan, as amended (the “Plan”).

 

The terms of the option are evidenced in the attached Option Agreement, to which
this Notice of Grant of Stock Options serves as the signature page.  The
following terms when used in the Option Agreement have the meanings set forth
below:

 

Optionee:

 

 

Number of Option Shares:

 

 

Grant Date:

 

March 14, 2002

Option Exercise Price:

 

$2.765

Latest Expiration Date:

 

March 14, 2012

 

The date or dates on which the option becomes exercisable is governed by Section
3 of the Option Agreement, subject to additional terms and conditions set forth
in the Option Agreement and the Plan.  In no event shall the option be
exercisable after the Latest Expiration Date.

 

By your signature and the Company’s signature below, you and the Company agree
that the option whose terms are evidenced in the attached Option Agreement has
been granted under and is governed by the terms and conditions of the Plan, and
that you have received a copy of the Plan and the Option Agreement. You
specifically acknowledge the governing laws of Nebraska and the exclusive
jurisdiction of the Nebraska courts as set forth in Sections 10 and 11 of the
Option Agreement.

 

 

 

 

 

Vice President and Treasurer, SITEL Corporation

 

Date

 

 

 

 

 

 

 

 

 

[Optionee]

 

Date

 

 

--------------------------------------------------------------------------------


 

OPTION AGREEMENT

(Incentive Stock Option)

 

SITEL CORPORATION


1999 STOCK INCENTIVE PLAN

 

THIS AGREEMENT entered into as of the Grant Date between SITEL Corporation, a
Minnesota corporation (the “Company”) and Optionee.  Certain capitalized terms
used herein are defined in the attached Notice of Grant of Stock Options, which
serves as the signature page to this Option Agreement and is incorporated herein
by this reference.  All other capitalized terms used and not otherwise defined
herein shall have the meanings given them in the SITEL Corporation 1999 Stock
Incentive Plan, as amended (“Plan”).

 

1.                                       Grant of Option.  The Company hereby
grants to Optionee an Incentive Stock Option (the “Option”) to purchase, up to
and including in the aggregate, that number of shares of voting common stock of
the Company, with a par value of $.001 each (the “Stock”) equal to the Number of
Option Shares at the Option Exercise Price, subject in all respects to the terms
and provisions of the Plan, which has been adopted by the Company and which is
incorporated herein by reference.

 

2.                                       Option Exercise Price.  The Option
Exercise Price represents the Fair Market Value of a share of the Stock on the
Grant Date as determined in accordance with the Plan.

 

3.                                       When Option Is Exercisable.

 

(a)                                  Exercise of Option.  This Option shall
become exercisable in five (5) installments.  Each such installment shall permit
the purchase of twenty percent (20%) of the Number of Option Shares.  The first
installment shall become exercisable on the first year anniversary of the Grant
Date and succeeding installments shall become exercisable on the second, third,
fourth and fifth year anniversaries, respectively, of the Grant Date.  Once an
Option installment becomes exercisable, it shall remain exercisable until
expiration, cancellation, or termination of this Option.  This Option may not be
exercised after the Latest Expiration Date and may be exercised during its term
only in accordance with the other provisions of this Option Agreement and the
terms of the Plan.  Provided however, that the provisions of Section 3(b) shall
apply instead of the provisions of this Section 3(a) if the event described in
Section 3(b) occurs.

 

(b)                                 Change of Control.  If both of the following
occur on any date prior to the fifth year anniversary of the Grant Date, as
determined by the Compensation Committee in its sole discretion, then the
provisions of this Section 3(b) shall apply instead of the provisions of Section
3(a):

 

(1) A change of control of the Company occurs, as defined in Section 13(b) of
the Plan;  and

 

(2) The closing price for the Company’s Common Stock as reported on the New York
Stock Exchange equals or exceeds Twelve Dollars ($12.00) per share on the
effective date of such change of control of the Company (or on the trading day
immediately preceding such date, if such date is not a trading day).

 

If both (1) and (2) occur before the fifth year anniversary of the Grant Date,
any remaining installments of this Option which had not yet become exercisable
shall become exercisable on the effective date of such change of control of the
Company and the provisions of Section 13(b) of the

 

2

--------------------------------------------------------------------------------


 

Plan shall not apply to this Option.  Once this Option becomes exercisable, it
shall remain exercisable until expiration, cancellation, or termination of this
Option.  This Option may be exercised during such period only in accordance with
the other provisions of this Option Agreement and the terms of the Plan.  In no
event may this Option be exercised after the Latest Expiration Date.

 

4.                                       Effect of Termination of Employment. 
If this Option is then in effect, it shall terminate earlier than the Latest
Expiration Date described in Section 3, upon the events described below:

 

(a)                                  Termination of Employment For Cause.  If
the employment of Optionee with the Company or any Subsidiary is terminated by
the Company or such Subsidiary for cause as determined by the Committee in its
sole discretion, then this Option shall terminate immediately upon such
termination of employment.

 

(b)                                 Termination of Employment Because of Death. 
If Optionee dies while employed by the Company or any Subsidiary, or within
three (3) months after the termination of employment of Optionee with the
Company or such Subsidiary other than for cause, then the following provisions
shall apply.  Any portion of this Option which has not become exercisable under
Section 3 as of the date of such termination of employment shall terminate
immediately upon such termination of employment.  Any portion of this Option
which has become exercisable under Section 3 as of the date of such termination
of employment shall remain exercisable until the one year anniversary of the
date of such termination of employment (but in any event no later than the
Latest Expiration Date), at which time it shall terminate.  Any such exercise of
the Option following Optionee’s death shall be made only by the deceased
Optionee’s executor or administrator or other duly appointed representative
reasonably acceptable to the Committee, unless the deceased Optionee’s Will
specifically devises such Option, in which case such exercise shall be made only
by the beneficiary of such specific devise.  If a deceased Optionee’s personal
representative or the beneficiary of a specific devise under such deceased
Optionee’s Will is entitled to exercise any Option pursuant to the preceding
sentence, then such representative or beneficiary shall be bound by all of the
terms and provisions of the Plan and the applicable Option Agreement which would
have applied to the deceased Optionee.

 

(c)                                  Termination of Employment Other Than For
Cause or Because of Death.  If Optionee’s employment with the Company or any
Subsidiary terminates for any reason other than death or termination by Company
or such Subsidiary for cause, then the following provisions shall apply.  Any
portion of this Option which has not become exercisable under Section 3 as of
the date of such termination of employment shall terminate immediately upon such
termination of employment.  Any portion of this Option which has become
exercisable under Section 3 as of the date of such termination of employment
shall remain exercisable until the three-month anniversary of the date of such
termination of employment (but in any event no later than the Latest Expiration
Date), at which time it shall terminate.

 

Optionee shall be deemed to have a “termination of employment” upon his or her
ceasing to be employed by any of the Company or a Subsidiary or by a corporation
assuming this Option in a transaction to which Section 424(a) of the Code
applies.  The Committee (or its delegatee under the Plan) shall have the right
to determine whether any leave of absence constitutes a termination of
employment for purposes of this Option.  The Committee (or its delegatee under
the Plan) shall have the right to determine whether the termination of
employment of Optionee is a dismissal for cause and the date of termination in
such case, which date the Committee may retroactively deem to be the date of the
event that constitutes cause for dismissal.  Such determinations of the
Committee shall be final, binding, and conclusive.

 

5.                                       Manner of Exercise.  As to any portion
or all of this Option which is then exercisable, this

 

3

--------------------------------------------------------------------------------


 

Option shall be exercised by Optionee delivering all of the following to the
Company prior to the expiration, cancellation or termination of this Option: 
(a) a written notice of exercise duly signed by Optionee, in the form provided
by the Company; and (b) a certified or cashier’s check (or other form of payment
which is satisfactory to the Company in its sole discretion) representing full
payment of the Option Exercise Price for the shares of Stock being purchased. 
Optionee acknowledges that before any shares will be delivered to Optionee
pursuant to exercise of this Option, provision must be made for the satisfaction
of all requirements, if any, for withholding taxes, either by the Optionee
paying to the Company the amount of withholding taxes or, if the Company
consents, by withholding from the shares issued to Optionee the number of shares
having a value equal to the withholding taxes due.

 

6.                                       Non-Transferability.  This Option may
not be transferred in any manner otherwise than by Will or the laws of descent
and distribution, and may be exercised during the lifetime of the Optionee only
by the Optionee or his or her legal representative.  The terms of this Option
Agreement shall be binding upon the executors, administrators, heirs,
successors, and assigns of the Optionee.

 

7.                                       Subject to Plan.  Optionee acknowledges
receipt of a copy of the Plan and represents that he or she is familiar with the
terms and provisions thereof.  Optionee accepts this Option subject to all the
terms and provisions of the Plan.   Optionee agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Committee upon
any questions arising under the Plan or this Option Agreement.

 

8.                                       No Rights as Shareholder.  Optionee
shall have no rights as a shareholder in respect of shares of Stock as to which
this Option shall not have been duly exercised and all payments and other
deliveries therefor made as provided in Section 5 and shall have no rights with
respect to such shares of Stock which are not expressly conferred by the Plan.

 

9.                                       No Right to Continued Retention as
Employee.  Nothing in this Option Agreement shall confer or be deemed to confer
upon Optionee the right to continue in the employ of the Company or any
Subsidiary which employs Optionee or affect the right of the Company or any
Subsidiary which employs Optionee to terminate the employment of Optionee with
or without cause.

 

10.                                 Governing Law.  This Agreement shall be
governed by and construed under the laws of the State of Nebraska, without
reference to the conflict of laws principles of such State.

 

11.                                 Venue.  With respect to any claim arising
out of this Option, Optionee hereby (a) irrevocably submits to the exclusive
jurisdiction of the courts of the State of Nebraska and the United States
District Court located in the City of Omaha, Nebraska; (b) irrevocably waives
any objection which Optionee may have at any time to the venue of any suit,
action or proceeding arising out of or relating to this Option Agreement brought
in any such court and irrevocably waives any claim that such suit, action or
proceeding is brought in an inconvenient forum; and (c) irrevocably waives the
right to object, with respect to such claim, suit, action or proceeding brought
in any such court, that such court does not have jurisdiction over Optionee.

 

12.                                 Waiver.  Nothing in the Plan or in the
Optionee’s contract of employment shall be construed as giving Optionee a right
to be designated for participation in the Plan or to receive, or be considered
for, an option under the Plan.  Options granted pursuant to the Plan and this
Agreement are voluntarily granted by the Company, and Optionee has no legal
claim to continued grants of such options.  The Company may amend or terminate
the Plan at any time.  Neither an option nor the shares to which it relates
shall be pensionable for any purpose.  The rights and obligations of Optionee
under the terms or conditions of his or her office or employment shall not be
affected by Optionee’s participation in the Plan or any right Optionee may have
to participate in the Plan.  An Optionee who participates in the Plan waives all
and any rights to compensation or damages in consequence of the termination of
Optionee’s office or employment with SITEL or any Subsidiary whether lawfully or
in breach of contract

 

4

--------------------------------------------------------------------------------


 

insofar as those rights arise, or may arise, from Optionee ceasing to have
rights under, or be entitled to exercise this Option or any other option under,
the Plan as a result of such termination or from the loss or diminution in value
of such rights or entitlement.  If necessary, Optionee’s terms of employment
shall be varied accordingly.

 

13.                                 Severability.  If a provision of this Option
is or becomes invalid in whole or in part or if there is an omission in this
Option, the validity of the remaining provisions shall not be affected.  In
place of the invalid provision and to fill in an omission an appropriate
provision shall be effective which, to the extent legally possible, most closely
reflects the intention of the contractual parties if they had considered this
point.  If a provision is invalid due to a measurement of duty of time (deadline
or date), it shall be replaced with a provision containing the nearest
measurement allowed by law.

 

14.                                 Designation as Incentive Stock Option.  This
Option is intended to qualify, to the maximum extent possible, for special
federal income tax treatment pursuant to Sections 421 and 422 of the Internal
Revenue Code of 1986, as now in existence or subsequently amended (the “Code”),
or pursuant to a successor provision of the Code.  Currently, Section 422 of the
Code permits an Incentive Stock Option to be issued to the extent that the
aggregate Fair Market Value (determined as of the time the Incentive Stock
Option is granted) of the Stock with respect to which such Incentive Stock
Option is first exercisable by Optionee during any calendar year is not greater
than $100,000.  This Option is within such limits and accordingly is hereby
designated as an Incentive Stock Option.  Optionee shall notify the Company of
any disposition of shares of Stock issued pursuant to the exercise of this
Option under the circumstances described in Section 421(b) of the Code (relating
to certain disqualifying dispositions) within ten (10) days after such
disposition.

 

[End of document]

 

5

--------------------------------------------------------------------------------